OSCN Found Document:STATE v. TERRY

	
				

OSCN navigation



        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help





						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only





STATE v. TERRY2014 OK CR 14Case Number: F-2013-607Decided: 09/18/2014PATRICK JOSEPH TERRY, Appellant, v. THE STATE OF OKLAHOMA, AppelleeCite as: 2014 OK CR 14, __  __

SUMMARY OPINION
A. JOHNSON, JUDGE:
¶1 Appellant Patrick Joseph Terry appeals his felony and misdemeanor 
convictions from the District Court of Ottawa County in Case No. CF-2012-242. 
The Honorable Robert G. Haney found Terry guilty in a non-jury trial of 
Manufacturing a Controlled Dangerous Substance (Methamphetamine) Within 2,000 
Feet of a School (Count 1), in violation of 63 O.S.Supp.2012, § 2-401, Possession of a Controlled Dangerous Substance 
(Count 2), in violation of 63 O.S.2011, § 2-402(A), each after former conviction of two or more 
felonies, and Unlawful Possession of Drug Paraphernalia (Misdemeanor) (Count 3) 
in violation of 63 O.S.2011, § 
2-405. Judge 
Haney sentenced Terry to thirty years imprisonment and a $10,000 fine on Count 
1, six years imprisonment and a $1,000 fine on Count 2, and one year in the 
county jail and a $200 fine on Count 3. Judge Haney ordered the sentences to be 
served concurrently, without credit for time served. From this Judgment and 
Sentence, Terry appeals. 
¶2 This case raises the single issue of whether the warrantless, 
investigative search of a parolee's home by law enforcement acting on an 
unidentified informant's tip violated his Fourth Amendment rights. We find 
reversal is not required and affirm the Judgment and Sentence of the District 
Court. 
Background
¶3 In June 2012, the Ottawa County District Attorney's Office received a tip 
that Terry, a parolee, was manufacturing methamphetamine in his apartment.1 As a condition of parole, Terry signed Rules and 
Conditions of Parole that stated in part: "I understand that at any time or 
place, I am subject to search. In addition, my vehicle and any property under my 
control is subject to search." Acting pursuant to Terry's parole agreement, a 
district attorney investigator accompanied by several police officers conducted 
a warrantless search of his apartment three weeks after receipt of the tip. 
Officers found in Terry's bedroom marijuana, baggies, small plastic containers 
containing methamphetamine residue, syringes, pills, a scale, a glass lid with 
white powder residue, a razor blade, and a plastic bag containing leftover 
"mush" from cooking methamphetamine. In the kitchen, police found lighter fluid 
and drain opener, chemicals commonly used to manufacture methamphetamine. 
¶4 A closet in Terry's apartment was secured by a combination padlock. Terry 
said the closet did not belong to him and claimed that the building's 
maintenance man used the closet to store tools. Police cut off the lock and 
found more lighter fluid, bottles containing two-layer liquids, a large 
container of lye, two jugs of muriatic acid, hoses, and several empty boxes of 
pseudoephedrine pills. In the refrigerator of an unoccupied apartment accessible 
from a door in Terry's kitchen,2 police found a bag containing five reaction vessels recently used for 
manufacturing methamphetamine.3
¶5 Terry, who was outside when the officers arrived, objected to the search, 
but was reminded by the investigator that under the terms of his parole 
agreement his person and property were subject to search. Prior to trial, Terry 
filed a motion to suppress the evidence seized during the search of his 
apartment. The district court denied the motion, holding that Terry had 
consented to searches by all law enforcement officers under the parole agreement 
and that the tip that Terry was manufacturing methamphetamine in his apartment 
provided reasonable suspicion for the search. Terry objected to the admission of 
the seized evidence at trial, preserving this claim for appellate review. 

Discussion
¶6 This Court reviews a trial court's decision denying a defendant's motion 
to suppress for an abuse of discretion. Gomez v. State, 2007 OK CR 33, ¶ 5, 168 P.3d 1139, 1141. We review the district court's legal conclusions de 
novo, and its factual findings for clear error, viewing the evidence in the 
light most favorable to the State. Coffia v. State, 2008 OK CR 24, ¶ 5, 191 P.3d 594, 596; Gomez, 2007 OK CR 33, ¶ 5, 168 P.3d at 1141-42 (citing Seabolt v. State, 
2006 OK CR 50, ¶ 5, 152 P.3d 235, 237).
¶7 We resolve Terry's challenge to the admission of evidence seized from the 
padlocked closet inside his apartment and from the adjoining vacant apartment 
based on standing. To establish standing to contest the constitutionality of a 
search, a defendant must show he had a "legitimate expectation of privacy in the 
invaded place." Rakas v. Illinois, 439 U.S. 128, 143, 99 S. Ct. 421, 430, 58 L. Ed. 2d 387; see 
also Anderson v. State, 1999 OK CR 44, ¶ 18, 992 P.2d 409, 417. When officers asked Terry the 
combination to the padlock, he denied any interest in the closet and claimed 
that the closet belonged to the building's maintenance man. Terry's statement 
provided proof that he had no legitimate expectation of privacy in the padlocked 
closet where officer's found evidence of methamphetamine manufacturing. See 
Champeau v. State, 1984 OK CR 54, ¶ 11, 678 P.2d 1192, 1195-1196 (burden is on defendant to 
prove a legitimate expectation of privacy in area searched). Nor did Terry have 
any legitimate expectation of privacy in the unoccupied adjoining apartment. At 
the time of the search, the apartment was vacant and there was no evidence Terry 
had any possessory interest in it. See id. at ¶ 11, 678 P.2d at 1196.
("Legitimation of expectations of privacy arise either by reference to 
concepts of real or personal property law or to understandings that are 
recognized and permitted by society."). Because the evidence showed that Terry 
had no legitimate expectation of privacy in the vacant apartment and locked 
closet, his constitutional challenge to the admission of much of the evidence 
gathered in the complained-of search must fail. 
¶8 Whether the search of Terry's apartment and the seizure of items in it 
violated the Fourth Amendment must be analyzed under substantive Fourth 
Amendment law. See State v. Marcum, 2014 OK CR 1, ¶ 7, 319 P.3d 681, 683. The United States Supreme Court has considered 
warrantless searches of a probationer or parolee in several cases. See, e.g., 
Samson v. California, 547 U.S. 843, 848, 126 S. Ct. 2193, 2197, 165 L. Ed. 2d 250 (2006); United States v. 
Knights, 534
U.S. 112, 118, 122
S. Ct. 587, 591, 151 L. Ed. 2d 497 (2001); Griffin v. Wisconsin, 
483 U.S.
868, 875-76, 107
S. Ct. 3164, 3169-3170, 97 L. Ed. 2d 709 (1987). In Griffin, one of the 
first cases considering the issue, probation officers searched a probationer's 
home without a warrant pursuant to an administrative regulation that allowed 
such searches where there was "reasonable grounds" to believe the probationer 
possessed contraband. Griffin, 483 U.S. at 870-71, 107 S. Ct. at 3167. The Court upheld the 
search, reasoning that supervision of a probationer presents "'special needs' 
beyond normal law enforcement." Id. 483 U.S. at 873-74, 107 S. Ct. at 3168. 
¶9 The Court expanded Griffin in Knights. In 
Knights, a law enforcement officer searched a probationer's home pursuant 
to the search condition of his probation coupled with reasonable suspicion that 
he was involved in criminal activity. Knights, 534 U.S. at 114, 122 S. Ct. at 589. The probationer's 
search condition required him to submit to searches "at any time, with or 
without a search warrant, warrant of arrest, or reasonable cause by any 
probation officer or law enforcement officer." Id. Knights argued that 
the warrantless search was improper under Griffin because it was for 
investigatory rather than supervisory purposes. Id. 534 U.S. at 116-17, 122 S. Ct. at 590. The Court 
upheld the search, but abandoned the "special needs" rationale utilized in 
Griffin. Instead, the Court applied a traditional reasonableness inquiry, 
balancing "the degree to which [the search] intrudes on the individual's 
privacy" with "the degree to which it is needed for the promotion of legitimate 
governmental interests." Id. 534 U.S. at 118-19, 122 S. Ct. at 591. Regarding the individual's privacy 
interest, the Court noted that "[i]nherent in the very nature of probation is 
that probationers do not enjoy the absolute liberty to which every citizen is 
entitled." Id. (internal quotation omitted) Important to the Court 
was the fact that Knights had been "unambiguously informed" of the search 
condition, further diminishing his expectation of privacy. Id. 
534 U.S. at 
119-20, 122 S. Ct. 
at 592. As to the government's interest, the Court emphasized the State's dual 
interest in integrating probationers back into the community and combating 
recidivism, crediting the "assumption" that probationers by virtue of their 
status are more likely to violate the law. Id. 534 U.S. at 120-21, 122 S. Ct. at 592. The 
Court balanced these interests and held that "[w]hen an officer has reasonable 
suspicion that a probationer subject to a search condition is engaged in 
criminal activity, there is enough likelihood that criminal conduct is occurring 
that an intrusion on the probationer's significantly diminished privacy 
interests is reasonable." Id. 534 U.S. at 121, 122 S. Ct. at 593. Because the search in Knights was 
supported by reasonable suspicion, the Court did not consider whether a 
suspicionless search by police would be reasonable.
¶10 In Samson, the Court answered the question left open by 
Knights, namely "whether a condition of release can so diminish or 
eliminate a released prisoner's reasonable expectation of privacy that a 
suspicionless search by a law enforcement officer would not offend the Fourth 
Amendment." Samson, 547 U.S. at 847, 126 S. Ct. at 2196. With no individualized suspicion, police 
searched a parolee who had agreed, as required by state law, "to be subject to 
search or seizure by a parole or other peace officer at any time of the day or 
night, with or without a search warrant and with or without cause." Id. 
547 U.S. at 
846-47, 126 S. Ct. 
at 2196. The Court upheld the search, finding the search reasonable after 
balancing the degree to which the search intruded upon the parolee's privacy and 
the degree to which the search was needed for the promotion of legitimate 
governmental interests. Id. 547 U.S. at 848, 126 S.Ct. at 2197. Parolees subject to terms and conditions 
of release "have severely diminished expectations of privacy by virtue of their 
status alone." Id. 547 U.S. at 852, 126 S. Ct. at 2199; see also id. 547 U.S. at 850, 126 S. Ct. at 2198 (observing that the 
privacy-expectations of parolees are even lower than those of probationers 
"because parole is more akin to imprisonment than probation is to 
imprisonment"). "The essence of parole is release from prison, before the 
completion of sentence, on the condition that the prisoner abide by certain 
rules during the balance of the sentence." Id. (quoting Morrissey v. 
Brewer, 408
U.S. 471, 477, 92
S. Ct. 2593, 2598, 33 L. Ed. 2d 484 (1972)).
¶11 Weighed against the "severely diminished" privacy expectation of 
parolees, the Court found the State's "overwhelming interest" in monitoring 
parolees was sufficient to justify the search. The Court specifically observed 
that "a State's interests in reducing recidivism and thereby promoting 
reintegration and positive citizenship among probationers and parolees warrant 
privacy intrusions that would not otherwise be tolerated under the Fourth 
Amendment." Samson, 547 U.S. at 853, 126 S. Ct. at 2200.
¶12 Terry claims that, even though he was a parolee, he had an expectation of 
privacy in his home and that the warrantless, investigative search of his home 
violated the Fourth Amendment. He argues that the holding in Samson 
cannot be used to justify the search in this case because Oklahoma does not 
have a statute like California, requiring waiver of all Fourth Amendment rights 
as a condition of release on parole. Terry maintains the parole agreement he 
signed was not a blanket waiver of his right to privacy, but rather an agreement 
with the Pardon and Parole Board to allow himself to be searched by his parole 
officer for supervisory purposes. Terry all but concedes that a search pursuant 
to his signed parole agreement would be reasonable if the search condition 
allowed law enforcement, in addition to parole officers, to search him at any 
time or place. Terry insists that without express authorization allowing a 
search by all branches of law enforcement, the search condition he signed in 
return for being granted parole was limited to supervisory searches by parole 
officers only. We disagree.
¶13 Under Oklahoma law, the Governor is vested with the power to grant 
paroles, after conviction of any offense except cases of impeachment, with 
appropriate restrictions and conditions, subject to the regulations prescribed 
by law. 57 O.S.2011, § 
332; 
Okla.Const. art. 6, § 10. The Oklahoma Pardon and Parole Board promulgates the 
rules and regulations for the supervision of parolees. See 
57 O.S.2011, § 355. The Board has promulgated a number 
of standard conditions, applicable to every person granted parole. The standard 
search condition reads: 
Parolee shall be subject to search, without a warrant, at any time or place. 
Searches may be made of the parolee's person, any vehicle in the parolee's 
possession or under the parolee's control, and other personal or real property 
in the parolee's possession or under the parolee's control, to the full extent 
allowed by the law.
Pardon and Parole Board Policy and Procedures Manual, 24 (available 
at http://www.ok.gov/ppb/documents/Policy%20Manual.pdf). 
¶14 The resolution of this claim rests on Terry's diminished expectation of 
privacy dictated by the terms of his own parole agreement. The record shows 
that, upon his release from prison, Terry signed Rules and Conditions of Parole, 
patterned after the standard condition though not verbatim, which stated: "I 
understand that at any time or place, I am subject to search. In addition, my 
vehicle and any property under my control is subject to search." This search 
condition did not limit searches of Terry to supervisory searches conducted by 
his parole officer. Unlike the other listed conditions and rules that expressly 
provided for the role and authority of the parole officer in Terry's parole 
agreement, the search condition unconditionally allowed searches without 
limitation concerning who may conduct the search, the purpose of the search 
(investigatory or supervisory), time, place, and the necessity of a search 
warrant or cause. Persons on supervised release who sign such provisions in 
exchange for freedom manifest an awareness that with release comes the 
possibility of intrusions into their homes. It is evident that parolees enjoy a 
severely diminished expectation of privacy compared to ordinary citizens and 
that the State has a substantial interest in supervising parolees. While Terry 
enjoyed the benefit of parole, he was required to suffer the burdens he agreed 
to in his parole agreement, including being subject to search at any 
place or time. Because the search was in compliance with Terry's parole 
agreement, we find that the search was reasonable and that the district court 
did not err in denying his motion to suppress evidence.
DECISION
¶15 The Judgment and Sentence of the district court is AFFIRMED. 
Pursuant to Rule 3.15, Rules of the Oklahoma Court of Criminal Appeals, 
Title 22, Ch. 18, App. (2014), the MANDATE is ORDERED issued upon 
delivery and filing of this decision. 
AN APPEAL FROM THE DISTRICT COURT OF OTTAWA COUNTYTHE 
HONORABLE ROBERT G. HANEY, DISTRICT JUDGE
APPEARANCES AT TRIAL APPEARANCES ON APPEAL


KEITH McARTOR ATTORNEY AT LAW907 S. DETROIT AVE., STE. 
      702TULSA, OK 74103-3862ATTORNEY FOR DEFENDANT

MARK P. HOOVERP. O. BOX 926NORMAN, OK 73070ATTORNEY FOR 
      APPELLANT
KENNETH E. WRIGHT, III ASSISTANT DISTRICT ATTORNEY102 
      E. CENTRAL AVE., RM. 201MIAMI, OK 74354-7008ATTORNEY FOR 
      STATE

E. SCOTT PRUITT OKLAHOMA ATTORNEY GENERALJUDY 
      KINGASSISTANT ATTORNEY GENERAL313 N.E. 21ST 
      STREETOKLAHOMA CITY, OK 73105ATTORNEYS FOR 
      APPELLEE
OPINION BY: A. JOHNSON, J.LEWIS, P.J.: Concur SMITH, V.P.J.: 
ConcurLUMPKIN, J.: Specially Concur
FOOTNOTES
1 Terry was placed on parole, effective December 10, 2002, 
following convictions for Attempted Second Degree Burglary, Uttering Two or More 
Bogus Checks, Concealing Stolen Property and Forgery, each after former 
conviction of two or more felonies. 
2 The door had a combination padlock hanging on a 
hasp, but the padlock was unlocked. 
3 One of the reaction vessels was made from a 
distinctive Ocean Spray Cranberry jug, exactly like a bottle of juice found in 
Terry's apartment. Other reaction vessels were made from water bottles of the 
same type and brand found in Terry's apartment. 


LUMPKIN, JUDGE: SPECIALLY CONCURRING
¶1 I concur in the Court's decision to affirm the Judgment and Sentence in 
this case but write separately to address the following.
¶2 First, I note that this Court interprets Article II, § 30 of the Oklahoma 
Constitution the same as the Supreme Court interprets the Fourth Amendment of 
the Federal Constitution. Sittingdown v. State, 2010 OK CR 22, ¶ 17, 240 P.3d 714, 718; State v. McNeal, 2000 OK CR 13, ¶ 10, 6 P.3d 1055, 1057. Both provisions contain almost 
the exact same wording, and in substance are identical. McNeal, 
2000 OK CR 13, ¶ 10, 6 P.3d at 1057; Long v. State, 
1985 OK CR 119, ¶ 6, 706 P.2d 915, 917. The touchstone of these constitutional provisions is 
reasonableness. See Randolph v. State, 2010 OK CR 2, ¶ 19, 231 P.3d 672, 679. 
¶3 Second, both Samson v. California, 547 U.S. 843, 126 S. Ct. 2193, 165 L. Ed. 2d 250 (2006), and the 
present case involve parolees.
[P]arolees are on the "continuum" of state-imposed punishments. United 
States v. Knights, 534 U.S. 112, 119, 122 S. Ct. 587, 591, 151 L. Ed. 2d 497 (2001) (internal quotation 
marks omitted). On this continuum, parolees have fewer expectations of privacy 
than probationers, because parole is more akin to imprisonment than probation is 
to imprisonment. As this Court has pointed out, "parole is an established 
variation on imprisonment of convicted criminals .... The essence of parole is 
release from prison, before the completion of sentence, on the condition that 
the prisoner abide by certain rules during the balance of the sentence." 
Morrissey v. Brewer, 408 U.S. 471, 477, 92 S. Ct. 2593, 2598, 33 L. Ed. 2d 484 (1972). "In most 
cases, the State is willing to extend parole only because it is able to 
condition it upon compliance with certain requirements." Pennsylvania Bd. of 
Probation and Parole v. Scott, 524 U.S. 357, 365, 118 S. Ct. 2014, 2021, 141 L. Ed. 2d 344 (1998). See 
also United States v. Reyes, 283 F.3d 446, 461 (C.A.2 2002) ("[F]ederal 
supervised release, ... in contrast to probation, is meted out in addition to, 
not in lieu of, incarceration" (internal quotation marks omitted)); United 
States v. Cardona, 903 F.2d 60, 63 (C.A.1 1990) ("[O]n the Court's continuum 
of possible punishments, parole is the stronger medicine; ergo, parolees enjoy 
even less of the average citizen's absolute liberty than do probationers" 
(citations and internal quotation marks omitted)). 
Id., 547 
U.S. at 850, 126
S. Ct. at 2198 (citations corrected). Thus, the United States Supreme Court 
determined that the Fourth Amendment does not prohibit a police officer from 
conducting a suspicionless search of a parolee subject to a valid search 
condition of his parole. Id., 547 U.S. at 856, 126 S. Ct. at 2202. In reaching this determination, the 
Supreme Court left intact its holding in Knights that "[w]hen an officer 
has reasonable suspicion that a probationer subject to a search condition is 
engaged in criminal activity, there is enough likelihood that criminal conduct 
is occurring that an intrusion on the probationer's significantly diminished 
privacy interests is reasonable." Id., 547 U.S. at 849, 126 S. Ct. at 2198, quoting
Knights, 543 U.S. at 121, 122 S. Ct. at 593. Law enforcement officers must keep these two 
differing circumstances in mind. 

Citationizer© Summary of Documents Citing This DocumentCite
Name
Level
None Found.Citationizer: Table of AuthorityCite
Name
Level
Oklahoma Court of Criminal Appeals Cases CiteNameLevel 2006 OK CR 50, 152 P.3d 235, SEABOLT v. STATEDiscussed 2007 OK CR 33, 168 P.3d 1139, GOMEZ v. STATEDiscussed at Length 2008 OK CR 24, 191 P.3d 594, COFFIA v. STATEDiscussed 2010 OK CR 2, 231 P.3d 672, RANDOLPH v. STATEDiscussed 2010 OK CR 22, 240 P.3d 714, STATE v. SITTINGDOWNDiscussed 2014 OK CR 1, 319 P.3d 681, STATE v. MARCUMDiscussed 1999 OK CR 44, 992 P.2d 409, Anderson v. StateDiscussed 1984 OK CR 54, 678 P.2d 1192, CHAMPEAU v. STATEDiscussed 1985 OK CR 119, 706 P.2d 915, LONG v. STATEDiscussed 2000 OK CR 13, 6 P.3d 1055, 71 OBJ        1922, State v. McNealDiscussed at LengthTitle 57. Prisons and Reformatories CiteNameLevel 57 Ohio St. 332, Pardons and Paroles - Power of GovernorCited 57 Ohio St. 355, Rules and RegulationsCitedTitle 63. Public Health and Safety CiteNameLevel 63 Ohio St. 2-401, Prohibited Acts A - PenaltiesCited 63 Ohio St. 2-402, Prohibited Acts B - PenaltiesCited 63 Ohio St. 2-405, Prohibited Acts E- PenaltiesCited